Exhibit 10.2

 

RESTRICTIVE COVENANT AGREEMENT

 

This Restrictive Covenant Agreement, (the “Agreement”), made this the 23rd day
of September, 2008, and effective as of the Commencement Date (as defined below)
by and between Hampton Roads Bankshares, Inc., a Virginia corporation ("HRB"),
with a principal address of 999 Waterside Drive, Suite 200, Norfolk, Virginia
(23510) and Daniel B. Berry ("Officer"), with an address of 1116 Rose Lane,
Virginia Beach, Virginia (23451).

 

WITNESSETH:

 

WHEREAS, this Agreement is entered into by HRB and Officer as a condition of the
closing of a merger pursuant to that certain Agreement and Plan of Merger (the
“Merger Agreement”) dated September 23, 2008, by and between HRB and Gateway
Financial Holdings, Inc., a North Carolina financial holding company, (“GFH”),
whereby GFH will be merged into HRB and GFH’s wholly owned subsidiary, Gateway
Bank & Trust Co., a North Carolina chartered commercial bank (“Gateway”), will
become a wholly owned subsidiary of HRB (the “Merger”);

 

WHEREAS, Officer is being directly and materially benefited as an equity holder
in and executive of GFH as a result of the Merger and through this Agreement
with HRB;

 

WHEREAS, Officer desires to render valuable services to HRB and it is the desire
of the HRB to have the benefit of Officer's continued and future loyalty,
service and counsel;

 

WHEREAS, HRB is a Virginia bank holding company which currently has two (2)
wholly owned bank subsidiaries and as a consequence of the Merger, will become
the parent company of Gateway;

 

WHEREAS, Officer has particular and peculiar knowledge and background in the
operation of a business of the nature of HRB’s business or future business,
specifically Gateway’s operations;

 

WHEREAS, Officer is currently employed as the Chairman, President and Chief
Executive Officer of GFH and the Chairman and Chief Executive Officer of Gateway
and will become the President of HRB after the closing of the Merger Agreement;

 

WHEREAS, upon closing of the Merger Agreement, Officer will have integral
knowledge of the confidential and trade secret information of HRB and Gateway;
and

 

WHEREAS, HRB desires to protect its investment in GFH, Gateway, Shore Bank and
Bank of Hampton Roads and any of its subsidiaries from unfair competition and
its confidential information from unauthorized disclosure or misappropriation.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
set forth, the parties covenant and agree as follows:

 

--------------------------------------------------------------------------------



1.       Effective Date; Payment to Officer upon Closing of Merger.

 

The effective date of this Agreement shall be the closing date of the Merger
Agreement; provided, however, this Agreement shall be null and void ab initio if
Officer is not serving as the Chief Executive Officer of GFH on the closing date
of the Merger Agreement. In consideration for his covenants and obligations as
set forth herein, HRB will pay to Officer a net after-tax amount of Five Hundred
Thousand Dollars and no cents ($500,000.00) upon the closing of the Merger
Agreement.

 

 

2.

Restrictive Covenants.

 

(a)             During Officer's employment with HRB and for a period of one (1)
year following the date Officer's employment with HRB ends, Officer will not,
directly or indirectly, either as a principal, agent, employee, employer,
stockholder, partner or in any other individual or representative capacity
whatsoever, serve in a position where Officer is engaged in the process of
providing services or products that compete with the services or products
provided by HRB or any direct or indirect wholly owned subsidiary of HRB,
including, but not limited to, Gateway, Bank of Hampton Roads and Shore Bank,
their successors or assigns, at any time during the last year of Officer’s
employment with HRB. This restriction shall only apply within a one-hundred
(100) mile radius of any office or branch operated by Gateway, Shore Bank, Bank
of Hampton Roads, HRB or any direct or indirect wholly owned subsidiary of HRB
on the date Officer’s employment with HRB ends.

 

(b)              During Officer's employment with HRB and for a period of one
(1) year following the later of (i) the date Officer's employment with HRB ends
or (ii) the date Officer ceases to receive any payment from HRB pursuant to any
agreement (except as provided below), Officer will not solicit, or assist any
person or entity to solicit, any person or entity who, during the six (6) month
period prior to the date Officer’s employment with HRB ends, paid or engaged
Gateway, Shore Bank, Bank of Hampton Roads, HRB or any direct or indirect wholly
owned subsidiary of HRB, for products or services, for the purpose of providing
services or selling products where those services or products compete with the
services or products offered by Gateway, Shore Bank, Bank of Hampton Roads, HRB
or any direct or indirect wholly owned subsidiary of HRB, as of the date
Officer’s employment with HRB ends. If Officer’s employment with HRB is
terminated by either HRB or Officer as a result of a “Change in Control” of HRB,
then the duration of the restriction set forth in this section 2(b) shall be one
(1) year from the date Officer’s employment with HRB ends. For purposes of this
Agreement, a “Change in Control” shall be defined as (a) the date that any one
person, or more than one person, acting as a group, acquires ownership of stock
of HRB that, together with stock held by such person or group constitutes more
than 50% of the total fair market value or total voting power of the stock of
HRB , (b) the date any one person, or more than one person, acting as a group,
acquires (or has acquired ownership during the twelve (12) month period ending
on the date of the most recent acquisition by such person) ownership of stock of
HRB possessing 30% or more of the total voting power of the stock, or (c) the
date a majority of the members of HRB’s Board of Directors are replaced during
any twelve (12) month period by directors whose appointment or election is not
endorsed by a majority of the members of HRB’s Board of Directors before the
date of the appointment or election.

 

2

 

--------------------------------------------------------------------------------



(c)          During Officer's employment with HRB and for a period of one (1)
year following the later of (i) the date Officer’s employment with HRB ends or
(ii) the date Officer ceases to receive any payment from HRB pursuant to any
agreement, Officer agrees that he will not on his own behalf or on behalf of any
person or entity, in any capacity, solicit, recruit or hire or assist others in
soliciting, recruiting or hiring any person who, during the twelve (12) months
preceding the termination of Officer's employment with HRB, was an employee or
officer with Gateway, Shore Bank, Bank of Hampton Roads, HRB or any direct or
indirect wholly owned subsidiary of HRB. If Officer’s employment with HRB is
terminated by either HRB or the Officer as a result of a “Change in Control” (as
defined above) of HRB, then the duration of the restriction set forth in this
section 2(c) shall be one (1) year from the date Officer’s employment with HRB
ends.

 

(d)              During Officer's employment with HRB, and at all times
thereafter, Officer agrees not to disclose, communicate or divulge to any third
party, or use, or permit others to use, any confidential information of Gateway,
Shore Bank, Bank of Hampton Roads, HRB or any direct or indirect wholly owned
subsidiary of HRB. For purposes of this Agreement, “confidential information”
shall mean all information disclosed to Officer, or known to Officer as a
consequence of or through Officer’s employment with HRB, where such information
is not generally known by the public or was regarded or treated as proprietary
by Gateway, Shore Bank, Bank of Hampton Roads, HRB or any direct or indirect
wholly owned subsidiary of HRB.

 

Subsections (a), (b), (c), and (d) of this Section 2 are intended by the parties
hereto as separate and divisible provisions, and if for any reason either one is
held to be invalid or unenforceable, neither the validity nor the enforceability
of the other shall thereby be affected. If any court holds that the whole or any
part of Subsections (a), (b), (c), and (d) is unenforceable by reason of the
extent, duration or geographic scope thereof, or otherwise, then the court
making such determination shall have the right to reduce such extent, duration,
geographic scope, or other provisions hereof, and in its reduced form such
Section shall be enforceable in the manner contemplated hereby.

 

3.            Notice of Subsequent Employment. For a period which is the later
of one (1) year (i) after Officer's employment with HRB ends or (ii) the date
Officer ceases to receive any payment from HRB pursuant to any agreement,
Officer agrees to notify HRB of the name and address of Officer's employer and
Officer hereby authorizes HRB to contact any such employer during that period
for the limited purpose of making the employer aware of this Agreement and
protection against any disclosure of confidential and proprietary information,
or unfair competition. If Officer’s employment with HRB is terminated by either
HRB or Officer as a result of a “Change in Control” (as defined above) of HRB,
then the obligations required of Officer set forth in this Section 3 shall be
one (1) year from the date Officer’s employment with HRB ends.

 

4.            Remedies. Officer acknowledges that if Officer breaches or
threatens to breach this Agreement, in addition to any and all other rights and
remedies it may have, HRB shall be entitled to injunctive relief, both temporary
and permanent, against Officer, as Officer recognizes that a remedy at law would
be inadequate and insufficient. HRB shall be entitled to recover from Officer
all costs and expenses, including but not limited to reasonable attorney's fees
and court costs, incurred by HRB

 

3

 

--------------------------------------------------------------------------------



as a result of or arising out of any breach of threatened breach under or
pursuant to this Agreement in addition to such other rights and remedies as HRB
may have under this Agreement or any other agreement, at law or in equity.

 

 

5.

Miscellaneous.

 

(a)           Waiver.   A waiver by any party of any of the terms and conditions
of this Agreement in any instance shall not be deemed or construed to be a
waiver of such terms and conditions for the future, or of any subsequent breach
thereof.

 

(b)           Severabilitv.   If any provision of this Agreement, as applied to
any circumstances, shall be adjudged by a court to be void and unenforceable,
the same shall in no way affect any other provision of this Agreement or the
applicability of such provision to any other circumstances.

 

(c)           Amendment.   This Agreement may not be varied, altered, modified,
changed, or in any way amended except by an instrument in writing, executed by
the parties hereto or their legal representatives.

 

(d)           Nonassignabilitv of Payments.    Neither Officer nor his estate
shall have any right to commute, sell, assign, transfer or otherwise convey the
right to receive any payments hereunder, which payments and the right thereto
are expressly declared to be nonassignable and nontransferable.

 

(e)           Binding Effect.   This Agreement shall be binding upon and inure
to the benefit of Officer (and his personal representative), HRB and any
successor organization or organizations which shall succeed to substantially all
of the business and property of HRB, whether by means of merger, consolidation,
acquisition of all or substantially all of the assets of HRB or otherwise,
including by operation of law.

 

(f)           Governing Law.   This Agreement shall be governed by and construed
in accordance with the Laws of the Commonwealth of Virginia, whether statutory
or decisional, applicable to agreements made and entirely to be performed within
such state and such provisions of federal law as may be applicable. Venue for
any dispute arising hereunder shall lie exclusively in the state or federal
courts located in or having jurisdiction over the City of Norfolk, Virginia, or
where HRB is headquartered.

 

(g)           Assignment.   Officer shall not have the right to transfer or
assign any or all of his or her rights or interest hereunder. This Agreement may
be assigned by HRB.

 

(h)         Background, Enumerations and Headings. The background, enumerations
and headings contained in this Agreement are for convenience of reference only
and are not intended to have any substantive significance in interpreting this
Agreement.

 

[Signatures Follow Next Page]

 

4

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

Officer:

Hampton Roads Bankshares,

 

a Virginia banking corporation

 

/s/ Daniel B. Berry (SEAL)

By:  /s/ Jack W. Gibson         

(SEAL)

Daniel B. Berry

Print Name:  Jack W. Gibson 

 

Title:  Vice Chairman, President and

Chief Executive Officer 

 

Date:  December 31, 2008                                        
                                   Date:  December 31, 2008 

 

 

 

 

 

 

 

 

 

5

 

 